 

Exhibit 10.62

 

General Maritime Corporation

Restricted Stock Grant Agreement

 

THIS AGREEMENT, made as of the 23rd day of December, 2008, between GENERAL
MARITIME CORPORATION (the “Company”) and John C. Georgiopoulos (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2001 Stock Incentive Plan (as amended, effective December 18, 2006) (the “Plan”)
to provide certain key persons, on whose initiative and efforts the successful
conduct of the business of the Company depends, and who are responsible for the
management, growth and protection of the business of the Company, with
incentives to: (a) enter into and remain in the service of the Company, a
Company subsidiary or a Company joint venture, (b) acquire a proprietary
interest in the success of the Company, (c) maximize their performance and
(d) enhance the long-term performance of the Company (whether directly or
indirectly through enhancing the long-term performance of a Company subsidiary
or a Company joint venture);

 

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

 

WHEREAS, the Committee and the Board of Directors have determined that the
purposes of the Plan would be furthered by granting the Participant an award
under the Plan as set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.             Grant of Restricted Stock.  Pursuant to, and subject to, the
terms and conditions set forth herein and in the Plan, the Committee hereby
grants to the Participant 26,800 restricted shares (the “Restricted Stock”) of
common stock of the Company, par value $0.01 per share (“Common Stock”).

 

2.             Grant Date.  The Grant Date of the Restricted Stock is
December 23, 2008.

 

3.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Committee, shall govern.  Except as otherwise provided herein, all capitalized
terms used herein shall have the meaning given to such terms in the Plan.

 

4.             Vesting.  Subject to the further provision of this Agreement, the
Restricted Stock shall vest on the earlier to occur of (each specified date, a
“Vesting Date”):

 

--------------------------------------------------------------------------------


 

(a)           The dates specified in the following table, and

 

Percentage of Total Shares

 

Vesting Date

20%

 

November 15, 2009

20%

 

November 15, 2010

20%

 

November 15, 2011

20%

 

November 15, 2012

20%

 

November 15, 2013

 

(b)           the occurrence of a Change in Control, as defined in
Section 3.8(a) of the Plan, as in effect on the date of such occurrence.

 

5.             Restrictions on Transferability.  Until a share of Restricted
Stock vests, the Participant shall not transfer the Participant’s rights to such
share of Restricted Stock or to any rights related thereto.  Any attempt to
transfer unvested shares of Restricted Stock or any rights related thereto,
whether by transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, shall not vest the transferee
with any interest or right in or with respect to such shares of Restricted Stock
or such related rights.

 

6.             Termination of Employment.  In the event that the Participant’s
employment with the Company terminates for any reason other than the
Participant’s death or disability, all unvested shares of Restricted Stock,
together with any property received in respect of such shares, subject to and as
set forth in Section 9 hereof, shall be forfeited as of the date of such
termination of employment and the Participant promptly shall return to the
Company any certificates evidencing such shares, together with any cash
dividends or other property received in respect of such shares.  In the event of
the Participant’s termination of employment due to death or disability, any
shares of Restricted Stock that would have vested pursuant to Section 4(a), but
for such termination, during the one-year period following such termination,
shall become vested immediately prior to such termination of employment and all
unvested shares of Restricted Stock that did not vest on such date, together
with any property received in respect of such shares, subject to and as set
forth in Section 9 hereof, shall be forfeited as of the date of such termination
of employment and the Participant promptly shall return to the Company any
certificates evidencing such shares, together with any cash dividends or other
property received in respect of such shares.

 

7.             Issuance of Shares.

 

(a)           Reasonably promptly after the Grant Date, the Company shall issue
and deliver to the Participant stock certificates, registered in the name of the
Participant, evidencing the shares of Restricted Stock or shall instruct its
transfer agent to issue shares of Restricted Stock which shall be maintained in
book entry form on the books of the transfer agent.  The Restricted Stock, if
certificated, shall bear the following legend:

 

2

--------------------------------------------------------------------------------


 

“THE SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION ENCUMBRANCE OR OTHER
DISPOSAL OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
TERMS OF THE GENERAL MARITIME CORPORATION 2001 STOCK INCENTIVE PLAN AND A
RESTRICTED STOCK GRANT AGREEMENT BETWEEN GENERAL MARITIME CORPORATION AND THE
HOLDER OF RECORD OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE.  NO TRANSFER
OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IN CONTRAVENTION OF SUCH PLAN
AND RESTRICTED STOCK GRANT AGREEMENT SHALL BE VALID OR EFFECTIVE.  COPIES OF
SUCH AGREEMENT MAY BE OBTAINED BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD
OF THE CERTIFICATE TO THE SECRETARY OF GENERAL MARITIME CORPORATION.”

 

If the Restricted Stock is in book entry form, it shall be subject to electronic
coding or stop order indicating that such shares of Restricted Stock are
restricted by the terms of this Agreement and the Plan.  Such legend, electronic
coding or stop order shall not be removed until such shares of Restricted Stock
vest.

 

(b)           Reasonably promptly after any such shares of Restricted Stock vest
pursuant to Section 4 hereof, (i) in the case of certificated shares, in
exchange for the surrender to the Company of the certificate evidencing the
Restricted Stock, delivered to the Participant under Section 7(a) hereof, and
the certificates evidencing any other securities received in respect of such
shares, if any, the Company shall issue and deliver to the Participant (or the
Participant’s legal representative, beneficiary or heir) a certificate
evidencing the Restricted Stock and such other securities, free of the legend
provided in Section 7(a) hereof and (ii) in the case of book entry shares, the
Company shall cause to be lifted and removed any electronic coding or stop order
established pursuant to Section 7(a) hereof.

 

(c)           The Company may require as a condition of the delivery of stock
certificates or the removal of any electronic coding or stop order, pursuant to
Section 7(b) hereof, that the Participant remit to the Company an amount
sufficient in the opinion of the Company to satisfy any federal, state and other
governmental tax withholding requirements related to the vesting of the
applicable shares.  The Committee, in its sole discretion, may permit the
Participant to satisfy such obligation by delivering shares of Common Stock or
by directing the Company to withhold from delivery shares of Common Stock, in
either case valued at their Fair Market Value on the Vesting Date with
fractional shares being settled in cash.

 

(d)           The Participant shall not be deemed for any purpose to be, or have
rights as, a shareholder of the Company by virtue of the grant of Restricted
Stock, except to the extent a stock certificate is issued therefor or an
appropriate book entry is made on the books of the transfer agent reflecting the
issuance thereof pursuant to Section 7(a) hereof, and then only from the date
such certificate is issued or such book entry is made.  Upon the issuance of a
stock certificate or the making of an appropriate book entry on the books of the
transfer agent, the Participant shall have the rights of a shareholder with
respect to the Restricted Stock, including the right to vote the shares, subject
to the restrictions on transferability and the forfeiture provisions, as set
forth in this Agreement.

 

3

--------------------------------------------------------------------------------


 

8.             Securities Matters.  The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended (the
“1933 Act”) of any interests in the Plan or any shares of Common Stock to be
issued thereunder or to effect similar compliance under any state laws.  The
Company shall not be obligated to cause to be issued any shares, whether by
means of stock certificates or appropriate book entries, unless and until the
Company is advised by its counsel that the issuance of such shares is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Common Stock are
traded.  The Committee may require, as a condition of the issuance of shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such covenants, agreements and representations, and that any certificates
bear such legends and any book entries be subject to such electronic coding or
stop order, as the Committee, in its sole discretion, deems necessary or
desirable.  The Participant specifically understands and agrees that the shares
of Common Stock, if and when issued, may be “restricted securities,” as that
term is defined in Rule 144 under the 1933 Act and, accordingly, the Participant
may be required to hold the shares indefinitely unless they are registered under
such Act or an exemption from such registration is available.

 

9.             Dividends, etc.  Any cash dividends or other property (but not
including securities) received by a Participant with respect to a share of
Restricted Stock shall not vest until the underlying share of Restricted Stock
vests, and, if the Committee or the Board of Directors so elects in their sole
discretion, shall be held by the Company or such other custodian as may be
designated by the Company until such dividends or other property vest.  Any such
cash dividends or other property shall be forfeited and returned to the Company
in the event the underlying share of Restricted Stock is forfeited, subject to
Section 2.7(f) of the Plan.  Any securities received by a Participant with
respect to a share of Restricted Stock as a result of any dividend,
recapitalization, merger, consolidation, combination, exchange of shares or
otherwise will not vest until such share of Restricted Stock vests and shall be
forfeited if such share of Restricted Stock is forfeited, subject to
Section 2.7(f) of the Plan.  Unless the Committee otherwise determines, such
securities shall bear the legend or be subject to the electronic coding or stop
order set forth in Section 7(a) hereof.

 

10.           Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

11.           Right of Discharge Preserved.  Nothing in this Agreement shall
confer upon the Participant the right to continue in the employ or other service
of the Company, or affect any right which the Company may have to terminate such
employment or service.

 

4

--------------------------------------------------------------------------------


 

12.           Integration.  This Agreement contains the entire understanding of
the parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the Plan, supersedes all
prior agreements and understandings between the parties with respect to its
subject matter.

 

13.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

14.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
regard to the provisions governing conflict of laws.

 

15.           Obligation to Notify.  If the Participant makes the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended
(that is, an election to include in gross income in the year of transfer the
amounts specified in Section 83(b)), the Participant shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service and shall within the same 10-day period remit to the Company an
amount sufficient in the opinion of the Company to satisfy any federal, state
and other governmental tax withholding requirements related to such inclusion in
Participant’s income. The Participant should consult with his tax advisor to
determine the tax consequences of acquiring the Restricted Stock and the
advantages and disadvantages of filing the Section 83(b) election.  The
Participant acknowledges that it is his sole responsibility, and not the
Company’s, to file a timely election under Section 83(b), even if the
Participant requests the Company or its representatives to make this filing on
his behalf.

 

16.           Reimbursement for Excise Tax.  In the event that the Participant
incurs any Excise Tax (as defined in the Participant’s Employment Agreement with
the Company dated as of April 22, 2005 or any successor agreement (such
agreement or any successor agreement, the “Employment Agreement”)) on any
payments or benefits under this Agreement, the Company shall gross-up the
Participant the amount of such Excise Tax incurred in accordance with the
provisions of Section 5(f) (or any similar provision with respect to a successor
agreement) of the Employment Agreement (such provisions to apply irrespective of
whether the Employment Agreement or its Term continues in effect at the time of
such Excise Tax) and such Section 5(f) of the Employment Agreement relating to
the Gross-Up Payment (as defined in the Employment Agreement) shall be
incorporated with full effect into this Agreement, provided that any reference
to “you” and to “this Agreement” in such Section 5(f) shall be deemed to refer
to the “Participant” and this Restricted Stock Grant Agreement, respectively.

 

17.           Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan.  The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Committee in respect of the
Plan, this Agreement and the Restricted Stock shall be final and conclusive.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John P. Tavlarios

 

 

 

Name:

John P. Tavlarios

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

/s/ John C. Georgiopoulos

 

 

 

JOHN C. GEORGIOPOULOS

 

 

6

--------------------------------------------------------------------------------